Exhibit 10.56
 

[wflogo5.jpg] 
Wells Fargo Bank, National Association
245 S. Los Robles Ave.; 7th Floor
Pasadena, CA 91101
MAC E2006-070
(626) 685-4454 

 
 
December 21, 2010
 
Physicians Formula, Inc.
1055 West 8th Street
Azusa, California 91702

Attn:  Jeff Berry      Re:  Credit Facility Provided by Wells Fargo Bank,
National Association, acting through its Wells Fargo BUsiness Credit operating
division

 
Ladies and Gentlemen:
 
Reference is made to the Credit and Security Agreement, dated November 6, 2009
(as heretofore amended, the "Credit Agreement"), between Physicians Formula,
Inc. ("Company") and Wells Fargo Bank, National Association ("Wells Fargo").
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.
 
Company and Wells Fargo hereby (i) agree that the "April 20, 2009" date in
Section 5.2(d) of the Credit Agreement is changed to "February 28, 2010", (ii)
acknowledge and confirm that no Default of Event of Default shall be deemed to
have occurred solely because Company and Wells Fargo did not negotiate in good
faith on or prior to April 30, 2009 to establish minimum Book Net Worth, minimum
Adjusted EBITDA, and maximum Capital Expenditures requirements for future
periods, and (iii) acknowledge that they are now required to comply with Section
5.2(d) of the Credit Agreement on or before February 28, 2010.
 
When executed by you below, this letter agreement shall constitute an amendment
to the Credit Agreement, which together with the other Loan Documents, except as
hereby amended, shall continue in full force and effect. This letter agreement
shall be deemed to be a "Loan Document." The terms of the Credit Agreement are
hereby incorporated by reference. To the extent this letter agreement conflicts
with the Credit Agreement, the terms of this letter agreement shall prevail.
This letter may be executed in counterparts and each such counterpart shall be
deemed to be an original
 
[signatures on next page]
 
 
 

--------------------------------------------------------------------------------

 
 
Physicians Formula, Inc.
December 31, 2010
Page 2
 
 
 
Very truly yours,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:  /s/ Gary Whitaker                                          
Name:  Gary Whitaker
Title:  Authorized Signatory
 
 
 
ACKNOWLEDGED AND AGREED TO
AS OF THE 21 DAY OF DECEMBER, 2010:
 
COMPANY:
 
PHYSICIANS FORMULA, INC.
 
By:  /s/ Jeff M. Berry                      
Print Name:  Jeff M. Berry
Title: Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
 